                             United States District Court
                           Western District of North Carolina
                                  Statesville Division

         Judameyre McRae,              )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )            5:20-cv-00131-KDB-DCK
                                       )
                 vs.                   )
                                       )
        Niagara Bottling, LLC,         )
                                       )
             Defendant,                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 10, 2021 Order.

                                               August 10, 2021




     Case 5:20-cv-00131-KDB-DCK Document 49 Filed 08/10/21 Page 1 of 1
